EXHIBIT 10-4

 
AMENDED AND RESTATED
 
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS
 
OF
 
SERIES D CONVERTIBLE PREFERRED STOCK
 
OF
 
VISUALANT, INCORPORATED
 
 
(Pursuant to Section NRS 78.1955 of the
Nevada Corporations Code)
 
Visualant, Incorporated, a corporation organized and existing under the laws of
the State of Nevada (the “Corporation”), hereby certifies that, pursuant to
authority vested in the Board of Directors of the Corporation by Article 4.3 of
the Certificate of Incorporation of the Corporation, the following resolutions
were adopted on _________________, 2017 by the Board of Directors of the
Corporation (the “Board”) pursuant to Section NRS 78.1955 of the Nevada
Corporations Code:
 
“RESOLVED that, pursuant to authority vested in the Board of Directors of the
Corporation by Article 4.3 of the Corporation’s Certificate of Incorporation,
out of the total authorized number of 5,000,000 shares of preferred stock, par
value $0.001 per share (the “Preferred Stock”), there shall be designated a
series of up to 3,906,250 shares which shall be issued in and constitute a
single series to be known as “Series D Convertible Preferred Stock” (hereinafter
called the “Series D Preferred”). This Amended and Restated Certificate of
Designation supersedes and replaces the Certificate of Designation filed with
the Nevada Secretary of State on November 8, 2016. The shares of Series D
Preferred shall have the voting powers, designations, preferences and other
special rights, and the qualifications, limitations and restrictions thereof,
set forth below:
 
1.         Certain Definitions.
 
As used in this Amended and Restated Certificate of Designations, Preferences
and Rights of Series D Preferred of the Corporation (the “Certification of
Designations”), the following terms shall have the respective meanings set forth
below:
 
“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
 
 
1

 
 
“Approved Stock Plan” means any employee benefit plan, equity incentive plan or
other issuance, employment agreement or option grant or similar agreement which
has been approved by the Board, pursuant to which the Corporation’s securities
may be issued to any employee, consultant, officer or director for services
provided to the Corporation.
 
“Bloomberg” means Bloomberg Financial Markets.
 
“Business Day” means any day, other than a Saturday or Sunday or other day, on
which banks in the City of New York are authorized or required by law or
executive order to remain closed.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Corporation, including the stock into which the Series D Preferred Stock is
convertible, and any securities into which the Common Stock may be reclassified.
 
“Conversion Price” means $0.70, subject to adjustment as provided herein.
 
“Conversion Shares” means the shares of Common Stock into which the Series D
Preferred Stock is convertible.
 
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excepted Issuance” means: (i) Corporation’s issuance of Common Stock in full or
partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, so long as such issuances are not for the purpose
of raising capital and which holders of such securities or debt are not at any
time granted registration rights, (ii) the Corporation’s issuance of Common
Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, pursuant to an Approved Stock plan at or
above Fair Market Value, (iii) securities upon the exercise, exchange or
conversion of any securities exercisable, exchangeable for or convertible into
shares of Common Stock issued and outstanding as of the date hereof and pursuant
to terms and conditions that have not been amended since the date hereof.
 
 “Fair Market Value” means of Common Stock or Options to purchase Common Stock
on any given date means the fair market value of such Common Stock or Options to
purchase Common Stock as determined in good faith by the committee which serves
as administrator of the Corporation’s Approved Stock Plan, or in the absence of
such committee, the Board of Directors, based on the reasonable application of a
reasonable valuation method that is consistent with Section 409A of the Code. If
the Common Stock is admitted to trade on a national securities exchange or
quotation system such as the Over the Counter Market Place, the determination
shall be made by reference to the closing price reported on such exchange or
quotation system.  If there is no closing price for such date, the determination
shall be made by reference to the last date preceding such date for which there
is a closing price.
 
 
2

 
 
“Holder” or “Holders” means the holder or holders of the Series D Preferred
Stock.
 
“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Series D Preferred in dividend rights or liquidation
preference.
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
“Principal Market” means the OTCQB.
 
“Required Holders” means, as of any date, the holders of at least 85% of the
Series D Preferred Stock outstanding as of such date.
 
“Senior Securities” means the Company’s Series A Convertible Preferred Stock and
Series C Convertible Preferred Stock and any other securities which are
explicitly senior or pari passu to the Series D Preferred Stock in dividend
rights or liquidation preference.
 
“Series D Stated Value” means $0.70.
 
“Subscription Agreement” means any one of a series of certain Preferred Stock
and Warrant Purchase Agreements by and among the Corporation and each of the
investors party thereto.
 
“Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
 
3

 
 
“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
marketplace for such security during the period beginning at 9:30:01 a.m., New
York time (or such other time as the Principal Market publicly announces is the
official open of trading), and ending at 4:00:00 p.m., New York time (or such
other time as the Principal Market publicly announces is the official close of
trading), as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by OTC Markets
LLC. If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Corporation and the Holder. If the Corporation and the Holder are unable
to agree upon the fair market value of such security, then such dispute shall be
resolved by an independent nationally recognized accounting firm chosen by
mutual agreement of the parties. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
2.        Dividends. Commencing on the date of the issuance of any such shares
of Series D Preferred (each respectively an “Issuance Date”), each outstanding
share of Series D Preferred will accrue cumulative dividends (“Dividends”), at a
rate equal to 8.0% per annum, subject to adjustment as provided in this Amended
and Restated Certificate of Designations (“Dividend Rate”), of the Series D
Stated Value. Dividends will be payable with respect to any shares of Series D
Preferred Stock upon any of the following: (a) upon conversion of such shares in
accordance with Section 4 and (b) when, as and if otherwise declared by the
Board of Directors of the Corporation. In the event that the Corporation shall
at any time pay a dividend on the Common Stock (other than a dividend payable
solely in shares of Common Stock) or any other class or series of capital stock
of the Corporation, the Corporation shall, at the same time, pay to each holder
of Series D Preferred a dividend equal to the dividend that would have been
payable to such holder if the shares of Series D Preferred held by such holder
had been converted into Common Stock on the date of determination of holders of
Common Stock entitled to receive such dividends without regard to the
limitations set forth in Section 4(e).
 
3.          Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), after the
satisfaction in full of the debts of the Corporation and the payment of any
liquidation preference owed to the holders of Senior Securities, the Holders of
the Series D Preferred shall be senior to the Common Stock in dividend rights or
liquidation preference and any class of Preferred created thereafter, unless
specifically stated otherwise (on an as-converted basis) in the net assets of
the Corporation. Neither the consolidation nor merger of the Corporation into or
with any other entity or entities nor the consolidation or merger of any entity
or entities into the Corporation shall be deemed to be a liquidation within the
meaning of this Section 3, but the sale, lease or conveyance of all or
substantially all the Corporation’s assets shall be deemed a liquidation within
the meaning of this Section 3.
 
 
4

 
 
4.           Conversion.
 
(a)            Voluntary Conversion. Subject to the terms and conditions of this
Section 4, the Holder of any shares of Series D Preferred shall have the right,
at its option at any time, to convert any such shares of Series D Preferred into
such number of fully paid and nonassessable whole shares of Common Stock as is
obtained by multiplying the number of shares of Series D Preferred so to be
converted by the Series D Stated Value and dividing the result by the Conversion
Price then in effect. Each holder of Series D Preferred who desires to convert
the same into shares of Common Stock shall provide notice to the Corporation, by
mail, fax, or electronic mail to the Corporation’s then principal office, of a
written notice of conversion (“Conversion Notice”). Each Conversion Notice shall
specify the number of shares of Series D Preferred to be converted and the date
on which such conversion is to be effected, which date may not be prior to the
date the Holder delivers by facsimile such Conversion Notice to the Corporation
(the “Conversion Date”). If no Conversion Date is specified in a Conversion
Notice, the Conversion Date shall be the date that such Conversion Notice to the
Corporation is deemed delivered hereunder. The calculations and entries set
forth in the Conversion Notice shall control in the absence of manifest or
mathematical error. To effect conversions, as the case may be, of shares of
Series D Preferred, a Holder shall not be required to surrender the
certificate(s) representing such shares of Series D Preferred to the Corporation
unless all of the shares of Series D Preferred represented thereby are so
converted, in which case the Holder shall deliver the certificate representing
such shares of Series D Preferred promptly following the applicable Conversion
Date. Shares of Series D Preferred converted into Common Stock in accordance
with the terms hereof shall be canceled and shall not be reissued.
 
(b)            Mandatory Conversion. The Series D Preferred will automatically
convert (“Automatic Conversion”) upon (i) the listing of the Company’s common
stock on the Nasdaq, the New York Stock Exchange, or the NYSE MKT. Upon the
triggering of Automatic Conversion, the Company shall send written notice (the
“Automatic Conversion Notice”) to each holder of record of Series D Preferred
specifying the date (the “Effective Date”) upon which such conversion is to
become effective (which Effective Date shall not be more than thirty (30) days
after the event which causes such Automatic Conversion). On or after the
Effective Date, each holder of Series D Preferred shall surrender to the Company
the certificate or certificates representing the Series D Preferred owned by
such holder as of the Effective Date in the manner and place set forth in the
Automatic Conversion Notice and thereupon the Company shall, as soon as
practicable thereafter, issue and deliver to the holders of the Series D
Preferred certificate(s) for the number of shares of Common Stock issuable in
connection with such Automatic Conversion ; (ii) the Conversion Shares are
eligible to be sold without restriction pursuant to Securities and Exchange
Commission (“SEC”) Rule 144 or a registration statement registering the
Conversion Shares for resale has been declared effective by the SEC and remains
effective at the time of conversion; and (iii) the average Weighted Average
Price of the Common Stock is at least three (3) times the Conversion Price then
in effect for 20 consecutive trading days with average daily trading volume
during such period, as reported by Bloomberg, equal to or greater than $200,000
(the “Average Daily Trading Volume Amount”). The Corporation shall exercise its
rights under this Section 4(b) by providing a Conversion notice to any or all
Holders consistent with Section 4(a) above. Notwithstanding the foregoing, in no
event shall the Holder be entitled to convert the Series D in excess of the
number of shares of Common Stock issuable upon the conversion that would result
in beneficial ownership by the Holder of more than4.99% of the outstanding
shares of Common Stock at the time of such conversion.
 
 
5

 
 
(c)           Conversion Mechanics. Within three (3) Trading Days after the
Conversion Date, the Corporation shall pay to the Holder in cash any accrued and
unpaid dividends on the shares of Series D Preferred so converted and shall
issue and deliver, or cause to be issued and delivered, to the Holder,
registered in such name or names (with address and tax identification number) as
such Holder may direct, subject to compliance with applicable laws to the extent
such designation shall involve a transfer, a certificate or certificates for the
number of whole shares of Common Stock issuable upon the conversion of such
share or shares, or fraction thereof, of Series D Preferred.
 
(d)           Failure to Convert. If the Corporation shall fail for any reason
or no reason to issue to a Holder of Series D Preferred a certificate
representing the Conversion Shares within three (3) Trading Days of the
Conversion Date and register such shares of Common Stock on the Corporation’s
share register or to credit the Holder’s balance account with the Depository
Trust Corporation for such number of shares of Common Stock to which the Holder
is entitled upon such conversion, and if on or after such Trading Day the Holder
purchases, or another Person purchases on the Holder’s behalf or for the
Holder’s account (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such conversion that the Holder anticipated receiving from
the Corporation (a “Buy-In”), then the Corporation shall, within three (3)
Business Days after the Holder’s written request and in the Holder’s discretion,
(i) pay in cash to the Holder the amount, if any, by which (A) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the amount obtained by multiplying (x) the
number of shares of Common Stock that the Corporation was required to deliver to
the Holder in connection with the conversion at issue by (y) the price at which
the sell order giving rise to such purchase obligation was executed or (ii) at
the option of the Holder, either reissue (if surrendered) the shares or fraction
of a share of Series D Preferred equal to the number of shares or fraction of a
share of Series D Preferred Stock submitted for conversion (in which case such
conversion shall be deemed rescinded) or deliver to such holder the number of
shares of Common Stock that would have been issued if the Corporation had timely
complied with its delivery requires under Section 4(c). The Holder shall provide
the Corporation written notice indicating the amounts payable to the Holder in
respect of the Buy-In and, upon request of the Corporation, evidence of the
amount of such loss.
 
 
 
 
6

 
 
(e)            Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Series D Preferred into Common Stock. In the event
a fractional share of Common Stock would be issued on conversion, the number of
shares of Common Stock to be issued shall be rounded down to the nearest whole
share.
 
(f)            Issue Limitation. The Corporation shall not effect a conversion
of the Series D Preferred, and the Holder of any shares of Series D Preferred
shall not have the right to voluntarily convert its shares of Series D
Preferred, to the extent that after giving effect to such exercise, such Person
(together with such Person’s Affiliates) would beneficially own in excess of
4.99% (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such conversion. For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by such Person and its affiliates shall include the number of shares of
Common Stock issuable upon the conversion of the shares of Series D Preferred
with respect to which the determination of such sentence is being made, but
shall exclude shares of Common Stock which would be issuable upon (i) conversion
of the remaining, unconverted shares of Series D Preferred beneficially owned by
such Person and its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Corporation
beneficially owned by such Person and its Affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. For purposes hereof, in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in the most recent of (1) the
Corporation’s most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or
other public filing with the Securities and Exchange Commission, as the case may
be, (2) a more recent public announcement by the Corporation or (3) any other
notice by the Corporation or the Corporation’s transfer agent setting forth the
number of shares of Common Stock outstanding. For any reason at any time, upon
the written or oral request of the Holder, the Corporation shall within two (2)
Business Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Corporation, including shares of Series D Preferred, by the Holder and its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Corporation, the Holder may
from time to time increase or decrease the Maximum Percentage to any other
percentage not less than 4.99% and not in excess of 9.99% specified in such
notice; provided that (i) any such increase or decrease will not be effective
until the sixty-first (61st) day after such notice is delivered to the
Corporation, and (ii) any such increase or decrease will apply only to the
Holder. The provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(f)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.
 
 
7

 
 
5.            Adjustment of Conversion Price. The Conversion Price and the
number of Conversion Shares shall be adjusted from time to time as follows:
 
(a)            In case the Corporation shall at any time (A) declare any
dividend or distribution on its Common Stock or other securities of the
Corporation other than the Series D Preferred, (B) split or subdivide the
outstanding Common Stock, (C) combine the outstanding Common Stock into a
smaller number of shares, or (D) issue by reclassification of its Common Stock
any shares or other securities of the Corporation, then in each such event the
Conversion Price shall be adjusted proportionately so that the Holders of Series
D Preferred shall be entitled to receive the kind and number of shares or other
securities of the Corporation which such Holders would have owned or have been
entitled to receive after the happening of any of the events described above had
such shares of Series D Preferred been converted immediately prior to the
happening of such event (or any record date with respect thereto). Such
adjustment shall be made whenever any of the events listed above shall occur. An
adjustment made to the Conversion Price pursuant to this paragraph 5(a) shall
become effective immediately after the effective date of the event.
 
(b)           For so long as Series D Preferred is outstanding, if the
Corporation issues shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock, except for Excepted Issuances, for
a consideration at a price per share, or having a conversion, exchange or
exercise price per share less than the Conversion Price of the Series D
Preferred immediately in effect prior to such sale or issuance, then immediately
prior to such sale or issuance the Conversion Price of the Series D Preferred
shall be reduced to such other lower price. For purposes of this adjustment, the
issuance of any security carrying the right to convert such security directly or
indirectly into shares of Common Stock or of any warrant, right or option to
purchase Common Stock shall result in an adjustment to the Conversion Price upon
the issuance of the above-described security and again upon the issuance of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion Price.
Common Stock issued or issuable by the Corporation for no consideration or for
consideration that cannot be determined at the time of issue will be deemed
issuable or to have been issued for $0.001 per share of Common Stock. The
reduction of the Conversion Price described in this paragraph is in addition to
other rights of the Holder described in this Amended and Restated Certificate of
Designations and the Subscription Agreement.
 
6.           Rights Upon Distribution of Assets.
 
 
 
8

 
 
(a)           If the Corporation shall distribute to all holders of Common Stock
(and not to the Holders) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction), then in each such case the Conversion
Price shall be adjusted by multiplying the Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the Weighted Average Price determined as of the record date mentioned
above, and of which the numerator shall be such Weighted Average Price on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board in good
faith. In either case the adjustments shall be described in a statement provided
to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.
 
7.           Purchase Rights. In addition to any adjustments pursuant to Section
5 above, if at any time the Corporation grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of the Holder’s Series D Preferred
(without regard to any limitations on the conversion thereof) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.
 
8.           Notices. Upon any adjustment of the Conversion Price, then, and in
each such case the Corporation shall give written notice thereof by first class
mail, postage prepaid, addressed to each Holder of Series D Preferred at the
address of such holder as shown on the books of the Corporation, which notice
shall state the Conversion Price resulting from such adjustment, setting forth
in reasonable detail the method of calculation and the facts upon which such
calculation is based. In addition, in case at any time:
 
(1) the Corporation shall declare any dividend upon its Common Stock payable in
cash or stock or make any other distribution to the holders of its Common Stock;
 
(2) the Corporation shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of such stock of any class or other rights;
 
(3) there shall be any capital reorganization or reclassification of the capital
stock of the Corporation, or a consolidation or merger of the Corporation with,
or a sale of all or substantially all its assets to, another corporation; or
 
(4) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Corporation;
 
 
9

 
 
then, in any one or more of said cases, the Corporation shall give, by first
class mail, postage prepaid, addressed to each holder of any shares of Series D
Preferred at the address of such holder as shown on the books of the
Corporation, (a) at least fifteen (15) days prior written notice of the date on
which the books of the Corporation shall close or a record shall be taken for
such dividend, distribution or subscription rights or for determining rights to
vote in respect of any such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation or winding up, and (b) in the case of any
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, at least fifteen (15) days prior written notice of
the date when the same shall take place. Such notice in accordance with the
foregoing clause (a) shall also specify, in the case of any such dividend,
distribution or subscription rights, the date on which the holders of Common
Stock shall be entitled thereto, and such notice in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation or winding up, as the case may be.
 
9.         Stock to be Reserved. The Corporation will at all times reserve and
keep available out of its authorized but unissued Common Stock solely for the
purpose of issuance upon the conversion of the Series D Preferred as herein
provided, such number of shares of Common Stock equal to two hundred percent
(200%) of the amount of Common Stock as shall then be issuable upon the
conversion of all outstanding shares or fractions of shares of Series D
Preferred. All shares of Common Stock which shall be so issued shall be duly and
validly issued and fully paid and nonassessable and free from all liens, duties
and charges arising out of or by reason of the issue thereof (including, without
limitation, in respect of taxes) and, without limiting the generality of the
foregoing, the Corporation covenants that it will from time to time take all
such action as may be requisite to assure that the par value per share of the
Common Stock is at all times equal to or less than the effective Conversion
Price. The Corporation will take all such action within its control as may be
necessary on its part to assure that all such shares of Common Stock may be so
issued without violation of any applicable law or regulation, or of any
requirements of any national securities exchange upon which the Common Stock of
the Corporation may be listed. The Corporation will not take any action which
results in any adjustment of the Conversion Price if after such action the total
number of shares of Common Stock issued and outstanding and thereafter issuable
upon exercise of all Options and conversion of Convertible Securities, including
upon conversion of the Series D Preferred, would exceed the total number of
shares of such class of Common Stock then authorized by the Corporation’s
Certificate of Incorporation.
 
10.          Effect of Reacquisition of Shares Upon Redemption, Repurchase,
Conversion or Otherwise. Shares of Series D Preferred that have been issued and
reacquired in any manner, whether by redemption, repurchase or otherwise or upon
any conversion of shares of Series D Preferred to Common Stock, shall thereupon
be retired and shall have the status of authorized and unissued shares of
Preferred undesignated as to series, and may be redesignated as any series of
Preferred Stock and reissued.
 
11.          Issue Tax. The issuance of certificates for shares of Common Stock
upon conversion of the Series D Preferred shall be made without charge to the
holders thereof for any issuance tax, stamp tax, transfer tax, duty or charge in
respect thereof, provided that the Corporation shall not be required to pay any
tax, duty or charge which may be payable in respect of any transfer involved in
the issuance and delivery of any certificate in a name other than that of the
holder of the Series D Preferred which is being converted.
 
 
10

 
 
12.           Closing of Books. The Corporation will at no time close its
transfer books against the transfer of any Series D Preferred or of any shares
of Common Stock issued or issuable upon the conversion of any shares of Series D
Preferred in any manner which interferes with the timely conversion of such
Series D Preferred; provided, however, nothing herein shall be construed to
prevent the Corporation from setting record dates for the holders of its
securities.
 
13.           Voting. In addition to any class voting rights provided by law and
this Amended and Restated Certificate of Designation, the Holders of Series D
Preferred shall have the right to vote together with the holders of Common Stock
as a single class on any matter on which the holders of Common Stock are
entitled to vote (including the election of directors). With respect to the
voting rights of the Holders of the Series D Preferred pursuant to the preceding
sentence, each Holder of Series D Preferred shall be entitled to cast one vote
for each share of Common Stock that would be issuable to such Holder upon the
conversion of all the shares of Series D Preferred Stock held by such Holder
(after giving effect to the restrictions of Section 4(e)) on the record date for
the determination of stockholders entitled to vote.
 
14.            Certain Restrictions. In addition to any other vote of the
Holders of Series D Preferred Stock required by law or by the Certificate of
Incorporation, without the prior consent of the Required Holders holding at
least 75% of the Series D Preferred Stock then outstanding, given in person or
by proxy, either in writing or at a special meeting called for that purpose, at
which meeting the holders of the shares of such Series D Preferred Stock shall
vote together as a class, the Corporation will not:
 
(a)           authorize, create, designate, establish or issue (whether by
merger or otherwise) (i) an increased number of shares of Series D Preferred
Stock or (ii) any other class or series of capital stock ranking senior to or on
parity with the Series D Preferred Stock as to any preference, including not
limited to dividends or upon liquidation or reclassify any shares of Common
Stock into shares having any preference or priority as to dividends or upon
liquidation superior to or on parity with any such preference or priority of
Series D Preferred Stock or reclassify any shares of Common Stock or any other
class or series of capital stock into shares having any preference or priority
as to dividends or upon liquidation superior to or on parity with any such
preference or priority of Series D Preferred Stock;
 
(b)           adopt a plan for the liquidation, dissolution or winding up of the
affairs of the Corporation or any recapitalization plan (whether occurring by
merger, consolidation or otherwise), file any petition seeking protection under
any federal or state bankruptcy or insolvency law or make a general assignment
for the benefit of creditors;
 
 
11

 
 
(c)           amend, alter or repeal, whether by merger, consolidation or
otherwise, the Certificate of Incorporation or Bylaws of the Corporation or the
Resolutions contained in this Amended and Restated Certificate of Designations
of the Series D Preferred Stock and the powers, preferences, privileges,
relative, participating, optional and other special rights and qualifications,
limitations and restrictions thereof, which would adversely affect any right,
preference, privilege or voting power of the Series D Preferred Stock, or which
would increase or decrease the amount of authorized shares of the Series D
Preferred Stock or of any other series of preferred stock ranking senior to the
Series D Preferred Stock, with respect to the payment of dividends (whether or
not such series of preferred stock is cumulative or noncumulative as to payment
of dividends) or upon liquidation;
 
(d)           directly or indirectly, declare or pay any dividend (other than
dividends permitted pursuant to Section 2 and dividends payable in shares of
Common Stock but only to the extent that such stock dividend results in an
adjustment of the Conversion Price pursuant to Section 5 hereof) or directly or
indirectly purchase, redeem, repurchase or otherwise acquire or permit any
Subsidiary to redeem, purchase, repurchase or otherwise acquire (or make any
payment to a sinking fund for such redemption, purchase, repurchase or other
acquisition) any share of Common Stock, Option or Convertible Security or any
other class or series of the Corporation’s capital stock (except for the shares
of Series D Preferred Stock in accordance with Section 15 hereof or for shares
of Common Stock repurchased from current of former employees, consultants, or
directors upon termination of service in accordance with plans approved by the
Board) whether in cash, securities or property or in obligations of the
Corporation or any Subsidiary;
 
(e)            enter into a Variable Rate Transaction (as defined below), or
issue any secured or unsecured debt securities. “Variable Rate Transaction”
means a transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price; or
 
(f)           agree to do any of the foregoing.
 
15.          Redemption. The Series D Preferred Stock shall not be redeemable at
the option of the Corporation.
 
16.          No Waiver. Except as otherwise modified or provided for herein, the
Holders of Series D Preferred Stock shall also be entitled to, and shall not be
deemed to have waived, any other applicable rights granted to such holders under
the Nevada Corporations Code.
 
 
12

 
 
17.           No Impairment. The Corporation will not, through any
reorganization, transfer of assets, consolidation, merger scheme or arrangement,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Corporation but will at all time in good faith
assist in the carrying out of all the provisions herein and in the taking of all
such action as may be necessary or appropriate in order to protect the
conversion rights and liquidation preferences granted hereunder of the holders
of the Series D Preferred Stock against impairment. Without limiting the
generality of the foregoing, the Corporation (i) shall not increase the par
value of any shares of Common Stock receivable upon conversion of the Series D
Preferred Stock above the Conversion Price then in effect, (ii) shall take all
such actions as may be necessary or appropriate in order that the Corporation
may validly and legally issue fully paid and non-assessable shares of Common
Stock upon conversion of the Series D Preferred Stock, and (iii) shall, so long
as any shares or fraction of a share of Series D Preferred stock remain
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Series D Preferred Stock, 100% of the number of
shares of Common Stock issuable upon conversion of the Series D Preferred Stock
then outstanding (without regard to any limitations on conversion).
 
18.            No Preemptive Rights. No Holder of any shares of Series D
Preferred Stock shall have any preemptive right to subscribe to any issue of the
same or other capital stock of the Corporation.
 
19.           Amendment; Waiver. Any term of the Series D Preferred Stock may be
amended or waived (including the adjustment provisions included in Section 5
hereof) upon the written consent of the Corporation and the Holders of at least
85% of the Series D Preferred Stock then outstanding; provided, however, that
the number of Conversion Shares issuable hereunder and the Conversion Price may
not be amended, and the right to convert the Series D Preferred Stock may not be
altered or waived, without the written consent of the holders of all of the
Series D Preferred Stock then outstanding.
 
20.           Action By Holders. Any action or consent to be taken or given by
the holders of the Series D Preferred Stock may be given either at a meeting of
the Holders of the Series D Preferred Stock called and held for such purpose or
by written consent.
 
 
 
 
 
 
 
13

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Certificate of Designations, Preferences and Rights this _________ day of
_______________, 2017.
 
 
 
VISUALANT, INCORPORATED
 
 
 
By: _____________________
Name: Ronald P. Erickson
Title: President and Chief Executive Officer
 

 
 

 


 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO VISUALANT, INCORPORATED CERTIFICATE OF DESIGNATIONS,
PREFERENCES AND RIGHTS]
 
14
